        Case 2:18-cv-10028-GGG-KWR Document 1 Filed 10/26/18 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

MICHAEL G. MILLER                                                   CIVIL ACTION

VS.                                                                 NO. 2:18-CV-10028

RELIANCE STANDARD LIFE INSURANCE COMPANY


                                           COMPLAINT

     The Complaint of Michael G. Miller respectfully alleges:

     1. This is a claim for long term disability benefits.

     2. This Court has jurisdiction and venue under 29 U.SC. Sec. 1001 et. Seq; 29 U.S.C. Sec.

        1132(e)(1)(2).

     3. Plaintiff, Michael G. Miller, of lawful age and a resident of Lake Charles, Louisiana, is a

        plan participant and beneficiary of an ERISA plan created by his employer, Lake Charles

        Pilots, Inc. and an insured participant of a group disability policy issued by Reliance

        Standard Life Insurance Company.

4.      Defendant, Reliance Standard Life Insurance Company (“Reliance Standard”), is a

        foreign corporation, doing business in Louisiana. Upon information and belief, Reliance

        Standard is incorporated in Philadelphia, Pennsylvania, and its principal place of business

        is in the state of Philadelphia, Pennsylvania. Reliance Standard is therefore a citizen of

        Pennsylvania.

     5. Plaintiff was insured under a group disability plan provided by his employer, Lake Charles

        Pilots, Inc. The plan provided coverage for short and long term disability benefits insured

        by Reliance Standard.




                                                  1
  Case 2:18-cv-10028-GGG-KWR Document 1 Filed 10/26/18 Page 2 of 4



6. Reliance Standard issued a group long term disability policy insuring the employees of

   Lake Charles Pilots, Inc. Plaintiff is a beneficiary and insured under the policy.

7. ERISA mandates that all plan administrators discharge their duties in the interest of plan

   participants and beneficiaries. 29 USC Sec. 1104(a)(1).

8. Plaintiff filed a claim for disability benefits with the Plan because his medical condition

   precluded him from continuing to perform the duties of his job on a fulltime basis.

9. Plaintiff is disabled under the terms of the disability policy issued by Reliance Standard.

10. Reliance Standard unlawfully denied Plaintiff benefits he is entitled to under terms of the

   disability policy.

11. Reliance Standard has asserted a pre-existing condition exclusion that is not applicable to

   Plaintiff.

12. Plaintiff appealed the denial by letter of November 7, 2017, providing Reliance Standard

   with evidence demonstrating that the pre-existing condition exclusion does not preclude

   coverage under his circumstances.

13. Under ERISA, Reliance had 45 days in which to decide the appeal after it was submitted.

   29 C.F.R. § 2560.503-1.

14. Reliance Standard has failed to render a decision within 45 days as required by ERISA and

   therefore Plaintiff’s administrative remedies are deemed exhausted.

15. The standard of review in this matter is de novo.

16. Reliance Standard’s denial of long term disability benefits is based on insubstantial

   evidence and is arbitrary and an abuse of discretion.

17. Reliance Standard has wrongfully denied Plaintiff long term disability benefits that he is

   entitled to under terms of the plan.



                                             2
   Case 2:18-cv-10028-GGG-KWR Document 1 Filed 10/26/18 Page 3 of 4



18. Plaintiff has exhausted his administrative remedies and now files this suit to reverse

   Reliance Standard’s denial of benefits.

19. Reliance Standard has abused its discretion as plan administrator by denying Plaintiff’s

   claim for disability benefits in bad faith.

20. Reliance Standard has abused its discretion by failing to consider Plaintiff’s medical

   condition in relation to the actual duties of his occupation.

21. Reliance Standard administered Plaintiff’s claim with an inherent and structural conflict of

   interest as Reliance Standard is liable to pay benefits from its own assets to Plaintiff, and

   each payment depletes Reliance Standard’s assets.

22. Reliance Standard has failed to give the Plan a uniform construction and interpretation.

23. Reliance Standard has inconsistently interpreted LCP’s disability plan terms.

24. Reliance Standard chooses to conduct reviews of denied claims in order to maintain strict

   control over its risk of loss and to maintain higher profit margins than if a financially

   independent third party decided the appeals.

25. As a routine business practice, Reliance Standard uses the appeals process to support initial

   benefit denials rather than to review impartially whether it should reverse appealed denials.

26. Plaintiff has been denied the benefits due to him under the Plan, has suffered, and is

   continuing to suffer economic loss as a result.

27. Plaintiff is entitled to an award of interest on all money that Defendants should have paid

   to Plaintiff.

28. Defendants’ denial has required Plaintiff to hire attorneys to represent him in this matter to

   recover benefits due to him under the Plan. Plaintiff is entitled to attorney fees due to

   Reliance Standard’s improper denial of his claim for benefits.



                                                 3
Case 2:18-cv-10028-GGG-KWR Document 1 Filed 10/26/18 Page 4 of 4



WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

   1. For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

      post-judgment interest;

   2. For all reasonable attorney fees;

   3. For costs of suit; and

   4. For all other relief as the facts and law may provide.



                                              Respectfully submitted,

                                              /s/ Reagan Toledano
                                              Willeford & Toledano
                                              Reagan L. Toledano (La. 29687)
                                              James F. Willeford (La. 13485)
                                              201 St. Charles Avenue, Suite 4208
                                              New Orleans, Louisiana 70170
                                              (504) 582-1286; (f) (313)692-5927
                                              rtoledano@willefordlaw.com




                                          4
